     Case 2:16-cv-01216-KJD-NJK Document 116 Filed 08/10/21 Page 1 of 2




     MICHAEL N. BEEDE, ESQ.
 1
     Nevada Bar No. 13068
 2   THE LAW OFFICE OF MIKE BEEDE, PLLC
     P.O. Box 530337
 3   Henderson, NV 89053
     T: 702-473-8406
 4
     F: 702-832-0248
 5   eservice@LegalLV.com
     Attorney for Defendant, Suzannah R. Noonan IRA LLC
 6
 7                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 8   HSBC     BANK    USA     NATIONAL                    Case No.: 2:16-cv-01216-KJD-NJK
 9   ASSOCIATION, AS TRUSTEE, IN TRUST
     FOR THE REGISTERED HOLDERS OF THE
10   ACE SECURITIES CORP., HOME EQUITY                    STIPULATION AND (PROPOSED)
     LOAN TRUST SERIES 2006-FM2, ASSET                    ORDER TO EXTEND DEADLINE FOR
11
     BACKED PASS-THROUGH CERTIFICATES                     SUZANNAH R. NOONAN IRA, LLC TO
12                                                        FILE ITS RESPONSE TO HSBC
                    Plaintiff,                            BANK’S SUPPLEMENTAL MOTION
13          vs.                                           FOR SUMMARY JUDGMENT POST-
                                                          REMAND [ECF NO. 112]
14
     SUZANNAH R. NOONAN IRA, LLC;
15   SUNRISE BAY OWNER’S ASSOCIATION;                     (SECOND REQUEST)
     NEVADA ASSOCIATION SERVICES INC.
16
                    Defendants.
17
            Plaintiff, HSBC Bank USA National Association, as Trustee, in Trust for the Registered
18
     Holders of ACE Securities Corp., Home Equity Loan Trust, Series 2006-FM2, Asset Backed
19
     Pass-Through Certificates (hereinafter “HSBC Bank”), by and through its attorneys of record,
20
     Robert A. Riether, Esq. of the law firm Wright, Finlay & Zak, LLP; and Defendant Suzannah R.
21
     Noonan IRA LLC (“Noonan”), by and through its attorney of record, Michael N. Beede, Esq. of
22
     the Law Office of Mike Beede, PLLC hereby stipulate as follows:
23
            The parties previously stipulated (ECF No. 113) to extend the deadline for Noonan to file
24
     its response to HSBC Bank’s Supplemental Motion for Summary Judgment Post-Remand (ECF
25
     No. 112) from July 30, 2021 to August 6, 2021.        The Court entered an order (ECF No. 114)
26
     consistent with the parties’ stipulation on July 15, 2021.
27
28




                                                 Page 1 of 3
     Case 2:16-cv-01216-KJD-NJK Document 116 Filed 08/10/21 Page 2 of 2




 1          The parties agree to further extend the deadline for Noonan to file its response to HSBC
 2   Bank’s Supplemental Motion for Summary Judgment Post-Remand (ECF No. 112) from August
 3   6, 2021 to August 20, 2021.
 4          This is the parties’ second request for an extension and is not intended to cause any delay
 5   or prejudice to any party.
 6          IT IS SO STIPULATED.
 7    DATED this 5th day of August, 2021.              DATED this 5th day of August, 2021.
 8
      WRIGHT, FINLAY & ZAK, LLP                        THE LAW OFFICE OF MIKE BEEDE, PLLC
 9
      /s/ Robert A. Riether                            /s/ Michael Beede
10    Robert A. Riether, Esq.                          Michael N. Beede, Esq.
      Nevada Bar No. 12076                             Nevada Bar No. 13068
11
      7785 W. Sahara Ave, Suite 200                    P.O. Box 530337
12    Las Vegas, NV 89117                              Henderson, NV 89053
      Attorney for Plaintiff, HSBC Bank USA            Attorney for Defendant, Suzannah R. Noonan
13    National Association, as Trustee, in Trust for   IRA LLC
14    the Registered Holders of ACE Securities
      Corp., Home Equity Loan Trust, Series 2006-
15    FM2, Asset Backed Pass-Through
      Certificates
16
17                                               ORDER
18
            IT IS SO ORDERED.
19
                       10th day of ___________,
            Dated this ____         August      2021.
20
21
22                                                        ________________________________
23                                                        UNITED STATES DISTRICT JUDGE

24
25
26
27
28




                                                Page 2 of 3
